PER CURIAM.
Of the several remedies provided in the lease between the parties, the financing lessor (appellee) chose the one which allowed it to “sue for and recover all rent and payments then accrued or thereafter accruing” upon a default by the lessee (appellant). We disagree with the appellant’s contention that the financing lessor thus had a duty to mitigate damages in the face of the contract provision chosen.
Accordingly, we affirm the judgment for damages entered for all amounts due under the lease after the appellant’s default.
Affirmed.
DANAHY, C.J., and LEHAN and HALL, JJ., concur.